internal_revenue_service number release date index number 613a 613a -------------------- -------------------------------- ------------------------------ --------------------- -------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------- telephone number -------------------------------------------------- refer reply to cc psi plr-143965-10 date date legend taxpayer parent sister sister sister subsidiary subsidiary country ------------------------------ ------------------------- --------------------------- -------------------------------------- --------------------------------- ---------------------------- ---------------- --------------------------------------- ---------- dear -------------------- this letter responds to your letter dated ----------------------- requesting a ruling that sister is not precluded from being treated as an independent_producer for purposes of sec_613a of the internal_revenue_code and is not treated as an integrated_oil_company for purposes of sec_291 if a related sister company in taxpayer’s consolidated_group engages in retail activities facts the facts are represented by taxpayer to be as follows taxpayer uses a calendar taxable_year accounting_period and the accrual_method of accounting for filing its federal_income_tax return plr-143965-10 parent is incorporated in country and conducts exploration production and retail activities wholly within country parent does not sell any of its product directly or indirectly to related retailers within the united_states u s parent does not and will not purchase any product from sister for parent’s retail activities in country taxpayer is the holding_company for parent’s u s operations and files a consolidated_return for its affiliated_group sister sister sister subsidiary and subsidiary all are members of taxpayer’s consolidated_group sister sister and sister are all wholly-owned by subsidiary subsidiary is wholly-owned by sister sister is an exploration company that holds various working interests in oil_and_gas leases and is engaged in the exploration for and production of natural_gas and oil in the u s natural_gas produced by sister is transferred to subsidiary for industrial and commercial sales and transportation on pipelines pursuant to federal energy regulatory commission ferc regulations sister is a retail company that has entered into contracts for the purchase of natural_gas from subsidiary and third parties sister will convert the natural_gas to compressed natural_gas and or liquefied natural_gas and sell it to a variety of users including industrial commercial and individual customers through retail outlets neither sister nor subsidiary knows or controls the final disposition of the natural_gas sold by subsidiary into the open market or the original source of the natural_gas acquired by sister from subsidiary sales by sister to end users are expected to exceed dollar_figure million sister may utilize employees of the consolidated_group to perform services on behalf of sister such as accounting and administrative services provided by employees of parent sister and sister in addition employees of sister may provide servicing and maintenance of retail facilities to sister any consolidated_group employees or assets used will be reimbursed at arms-length market price sister will not pay trademark fees to sister subsidiary is a marketing and transportation company that owns certain reporting and tracking software subsidiary holds a blanket marketing certificate to sell natural_gas on pipelines pursuant to the ferc ferc regulations require that the transporter hold title of the product when it enters the pipeline subsidiary sells natural_gas produced by sister into the stream of commerce to multiple purchasers at market prices neither sister nor subsidiary has knowledge of or control_over what happens to the natural_gas after it is sold subsidiary does not have any exploration or development activities to accommodate the purchasing of natural_gas for sister subsidiary will enter into back to back contracts contracts with unrelated third parties to purchase natural_gas off the open market and contracts to resell the third party natural_gas to sister plr-143965-10 each month pursuant to the third party contract terms subsidiary will be invoiced by the unrelated third party for the amount of natural_gas delivered to sister 2’s retail sites subsidiary will invoice sister monthly for the identical amount and volumes taxpayer has made the following representations sister does not own a significant_ownership_interest in sister sister 1’s production is sold to persons unrelated to sister and unrelated to sister sister does not purchase oil or natural_gas from sister 1’s customers or persons related to sister 1’s customers there are no arrangements whereby sister acquires for resale oil or natural_gas that sister produced or made available for purchase by sister neither sister nor sister knows or controls the final disposition of the oil or natural_gas sold by sister or the original source of the petroleum products acquired for resale by sister the gathering lines pipelines and interconnections used by sister to procure and resell natural_gas are connected solely to gas lines owned by unrelated third parties accordingly sister has no specific knowledge that sister 1’s oil or natural_gas is or will be commingled with other producers’ oil or natural_gas that is or may be acquired for resale by sister law and analysis sec_291 provides that an integrated_oil_company is required to reduce the deduction for certain intangible_drilling_and_development_costs allowable under sec_263 by percent and amortize such costs over a period of months sec_291 provides that for purposes of sec_291 the term integrated_oil_company is defined as any producer of crude_oil to whom sec_613a relating to independent producers does not apply by reason of sec_613a or d relating to certain retailers or refineries respectively sec_611 generally provides for a depletion deduction in the case of mines oil_and_gas wells other natural deposits and timber sec_1_611-1 of the income_tax regulations provides that in the case of exhaustible natural_resources other than timber the allowance for depletion is computed upon either the adjusted depletion basis of the property see sec_612 relating to cost_depletion or upon a percentage of gross plr-143965-10 income from the property see sec_613 relating to percentage_depletion whichever results in the greater allowance for depletion for any taxable_year sec_613a provides that except as otherwise provided in sec_613a the allowance for depletion under sec_611 with respect to any oil_and_gas well is computed without regard to sec_613 under sec_613a independent producers and royalty owners are allowed a deduction for percentage_depletion with respect to limited quantities depletable quantities of domestic_crude_oil_or_natural_gas production however sec_613a does not apply to any taxpayer that is a retailer or refiner as defined in sec_613a and d respectively sec_613a provides that a retailer is any taxpayer who subject_to a dollar_figure million de_minimis sale rule directly or through a related_person sells oil or natural_gas excluding bulk sales of such items to commercial or industrial users or any product derived from oil or natural_gas excluding bulk sales of aviation fuels to the department of defense - a through any retail_outlet operated by the taxpayer or a related_person or b to any person- i obligated under an agreement or contract with the taxpayer or a related_person to use a trademark trade_name or service_mark or name owned by such taxpayer or a related_person in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with the taxpayer or a related_person to occupy any retail_outlet owned leased or in any way controlled by the taxpayer or a related_person sec_613a provides that for purpose of sec_613a a person is a related_person with respect to the taxpayer for purposes of sec_613a if a significant_ownership_interest in either the taxpayer or such person is held by the other or if a third person has significant ownership interests in both taxpayer and such person sec_613a provides that the term significant_ownership_interest means with respect to any corporation percent or more in value of the outstanding_stock of such corporation sec_613a provides that for purposes of sec_613a persons who are members of the same controlled_group_of_corporations are treated as one taxpayer this provision however does not apply to the provisions within sec_613a plr-143965-10 sec_1_613a-7 provides that a taxpayer may be deemed to be a retailer by virtue of selling oil or natural_gas or products derived therefrom through a related_person in certain cases in which the taxpayer may benefit by reason of the taxpayer’s direct or indirect ownership_interest in the related_person sec_1_613a-7 provides that the term any product derived from oil or natural_gas means products that are recovered from petroleum refineries or extracted from natural_gas in field facilities or natural_gas processing plants the term retail_outlet means any place where sales of oil or natural_gas excluding bulk sales of such items to commercial or industrial users or a product of oil or natural_gas excluding bulk sales of aviation fuels to the department of defense accounting for more than percent of the gross_receipts from all sales made at such place during the taxpayer’s taxable_year are systematically made for any purpose other than for resale in revrul_85_12 1985_1_cb_181 a wholly-owned subsidiary of a holding corporation produced oil_and_gas that it sold at or near the wellhead to unrelated parties another wholly-owned subsidiary of the same holding corporation was a retailer of petroleum or petroleum products it purchased from unrelated parties selling more than dollar_figure annually to end users the holding corporation filed a consolidated_return with its subsidiaries the revenue_ruling concludes that the producer subsidiary had no direct or indirect ownership_interest in the retailer subsidiary and thus did not benefit from the retail sales although the two subsidiaries were related_persons for purposes of sec_613a none of the producer subsidiary's production was in form or substance sold through the retailing subsidiary thus the producer subsidiary was not precluded from taking the percentage_depletion deduction as provided in sec_613a or from being treated as an independent_producer for purposes of the former windfall profit tax revrul_92_72 1992_2_cb_118 describes a situation under which a taxpayer is not considered to be selling oil or natural_gas through a related retailer and therefore is not considered a retailer itself for purposes of sec_613a in the revenue_ruling the taxpayer does not own a significant_ownership_interest in the retailer the taxpayer sells its production to persons unrelated to the taxpayer and unrelated to the retailer the retailer does not purchase oil or natural_gas from the taxpayer’s customers or persons related to the taxpayer’s customers there are no arrangements whereby the retailer acquires for resale oil or natural_gas that the taxpayer produced or made available for purchase by the retailer and plr-143965-10 neither the taxpayer nor the retailer knows or controls the final disposition of the oil or natural_gas sold by the taxpayer or the original source of the petroleum products acquired for resale by the retailer based on the information submitted and the representations made we conclude that sister is not precluded from being treated as an independent_producer for purposes of sec_613a and is not treated as an integrated_oil_company for purposes of sec_291 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether the transactions in this case otherwise meet the requirements of sec_613a this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely brenda m stewart senior counsel branch passthroughs special industries office of associate chief_counsel
